Exhibit 10.1

 

Employment Contract

 

TGC INDUSTRIES, INC.

 

(as Amended and Restated

effective September 11, 2008)

 

This Contract is entered into between TGC Industries, Inc., a Texas corporation
(hereafter called “Company”), and Wayne A. Whitener (hereafter called
“Employee”).

 

Company and Employee previously entered into an Employment Contract dated to be
effective August 1, 2005, which was subsequently amended by Amendment No. 1
thereto dated to be effective July 15, 2006, and Amendment No. 2 thereto dated
to be effective May 1, 2007.  The purpose of this Contract is to completely
replace and supersede that earlier Employment Contract (as amended).

 

Company is engaged in the business of providing seismic data acquisition
services primarily to onshore oil and natural gas exploration and production
companies.  Company desires to retain the services of Employee as one of its key
executives, and Employee is willing and able to perform in that capacity.

 

Accordingly, in consideration of the mutual covenants herein contained, the
parties to this Contract agree as follows:

 


1.             EMPLOYMENT.  COMPANY HEREBY CONTINUES THE EMPLOYMENT OF EMPLOYEE,
AND EMPLOYEE HEREBY ACCEPTS SUCH EMPLOYMENT FROM COMPANY, PURSUANT TO THOSE
PROVISIONS HEREIN CONTAINED.


 


2.             TERM OF EMPLOYMENT.  SUBJECT TO THE PROVISIONS FOR TERMINATION
HEREAFTER PROVIDED, THIS CONTRACT SHALL BE FOR A TERM ENDING ON JULY 31, 2010. 
BY A SUBSEQUENT AGREEMENT IN WRITING SIGNED BY BOTH PARTIES, THIS CONTRACT MAY
BE EXTENDED FOR ONE OR MORE ADDITIONAL TERMS AS AGREED UPON BY THE PARTIES
HERETO.


 


3.             DUTIES OF EMPLOYEE.  EMPLOYEE IS EMPLOYED AS PRESIDENT AND CHIEF
EXECUTIVE OFFICER OF COMPANY.  EMPLOYEE SHALL DEVOTE SUBSTANTIALLY ALL OF HIS
TIME, ATTENTION, BEST EFFORTS, AND ENERGY TO THE BUSINESS OF COMPANY, AND MAY
NOT, DURING THE TERM OF THIS CONTRACT, BE ENGAGED IN ANY OTHER MATERIAL BUSINESS
ACTIVITIES WHICH INTERFERE WITH HIS ABILITY TO CARRY OUT HIS OBLIGATIONS
HEREUNDER.  HOWEVER, SUCH RESTRICTION SHALL NOT BE CONSTRUED AS PREVENTING
EMPLOYEE FROM MAKING INVESTMENTS IN (NON-COMPETITIVE) BUSINESS ENTERPRISES SO
LONG AS EMPLOYEE WILL NOT BE REQUIRED TO RENDER PERSONAL SERVICES TO ANY SUCH
BUSINESS ENTERPRISES DURING EMPLOYEE’S NORMAL BUSINESS HOURS WITH COMPANY.


 

--------------------------------------------------------------------------------



 


4.             COMPENSATION.  TO THE EXTENT EMPLOYEE CONTINUES TO COMPLY WITH
ALL OF THE PROVISIONS OF THIS CONTRACT (INCLUDING THE COVENANTS REFERENCED IN
PARAGRAPH 9 BELOW AND CONTAINED IN EXHIBITS “B” AND “C” ATTACHED HERETO):


 

A.             BASE SALARY.  COMPANY SHALL PAY TO EMPLOYEE A MINIMUM BASE SALARY
AT THE RATE OF: (I) $225,000 PER YEAR THROUGH JULY 31, 2008, PAYABLE IN EQUAL
PAYMENTS OF $8,653.85 (OR IN ACCORDANCE WITH SUCH OTHER SEQUENCE OF PAYMENTS AS
DETERMINED BY COMPANY’S THEN EXISTING PAYROLL POLICIES); AND (II) $250,000 PER
YEAR FOR THE REMAINING TERM OF THIS CONTRACT PAYABLE IN EQUAL PAYMENTS OF
$9,615.38 (OR IN ACCORDANCE WITH SUCH OTHER SEQUENCE OF PAYMENTS AS DETERMINED
BY COMPANY’S THEN EXISTING PAYROLL POLICIES).  THERE SHALL BE DEDUCTED FROM SUCH
MINIMUM BASE SALARY PAYMENTS FEDERAL WITHHOLDING AND SOCIAL SECURITY TAXES; AND

 

B.             PERFORMANCE BONUS.  AT THE END OF EACH CALENDAR YEAR, COMPANY’S
BOARD OF DIRECTORS WILL MAKE A DETERMINATION AS TO WHETHER THE RESULTS OF
COMPANY’S OPERATIONS FOR SUCH PRECEDING CALENDAR YEAR WARRANT THE PAYMENT TO
EMPLOYEE OF A SPECIAL PERFORMANCE BONUS.  IF SO, EMPLOYEE SHALL BE ENTITLED TO
RECEIVE, IN ADDITION TO THE BASE SALARY REFERRED ABOVE, A SPECIAL PERFORMANCE
BONUS IN SUCH AMOUNT AS IS DETERMINED BY THE BOARD OF DIRECTORS IN THE EXERCISE
OF THEIR SOLE DISCRETION (UP TO A MAXIMUM OF THE MINIMUM BASE SALARY THEN IN
EFFECT); AND

 

C.             INCREASES.  THE BOARD OF DIRECTORS OF COMPANY MAY, AT ANY TIME,
ELECT TO INCREASE EMPLOYEE’S BASE SALARY ABOVE THE AMOUNT REFERRED TO IN
SUBPARAGRAPH “A.” ABOVE (IN WHICH EVENT THE CEILING ON EMPLOYEE’S PERFORMANCE
BONUS UNDER SUBPARAGRAPH “B.” ABOVE SHALL BE SIMILARLY INCREASED).

 


5.             FRINGE BENEFITS.  DURING THE PERIOD THAT EMPLOYEE CONTINUES TO
COMPLY WITH ALL OF THE PROVISIONS OF THIS CONTRACT, EMPLOYEE SHALL RECEIVE THE
FOLLOWING FRINGE BENEFITS:


 

a.             Medical Benefits.  Employee and his dependent family members
shall be covered under the same group hospitalization, accident, and major
medical plans as Company shall provide from time to time for other officers;
provided, however, that Employee shall pay the same portion of the cost thereof
as may be required from Company’s officers generally;

 

b.             Paid Vacation.  Each calendar year (or portion thereof), Employee
may take a vacation of four (4) weeks during which time his compensation shall
be paid in full;

 

c.             Automobile.  Company shall provide an automobile for Employee’s
use in connection with the services to be rendered by Employee to Company. 
Company shall pay or reimburse Employee for maintenance and repair expenses of
the automobile upon submission of vouchers or itemized lists of such

 

2

--------------------------------------------------------------------------------


 

expenses prepared in compliance with Company’s policy.  For so long as Company
owns (or leases) the automobile, Company shall insure the automobile with
adequate automobile insurance company coverage.  Company agrees that Employee
shall be designated as an additional insured on any Company provided policy
providing liability insurance coverage.  In the event the automobile is damaged
or destroyed by reason of accident, theft, vandalism, or otherwise, Employee
will not have any liability to Company for any such loss or damage (including
out-of-pocket deductibles); and

 

d.             Other Benefits.  No provision of this Contract shall preclude
Employee from participating in any fringe benefit plan now in effect or
hereafter adopted by Company, but Company shall be under no obligation to
provide for his participation in, or to institute, any such plan or to make any
contribution under any such plan, unless such opportunities are provided to all
Company employees as a group, or to all of Company’s senior officers as a group.

 


6.             BUSINESS EXPENSES.  EMPLOYEE MAY INCUR REASONABLE EXPENSES IN
CONNECTION WITH THE PROMOTION OF COMPANY’S BUSINESS INCLUDING EXPENSES FOR
ENTERTAINMENT, TRAVEL, AND SIMILAR ITEMS.  COMPANY AGREES TO REIMBURSE EMPLOYEE
FOR ALL SUCH REASONABLE EXPENSES UPON THE PRESENTATION BY EMPLOYEE, FROM TIME TO
TIME AS REQUIRED BY COMPANY, OF AN ITEMIZED ACCOUNT OF SUCH EXPENDITURES;
PROVIDED, HOWEVER, EMPLOYEE SHALL NOT EXPEND ANY SUMS IN EXCESS OF THOSE AMOUNTS
PERMITTED BY THE INTERNAL REVENUE CODE OF 1986, AS AMENDED, WITHOUT PRIOR
WRITTEN APPROVAL FROM COMPANY’S BOARD OF DIRECTORS.


 


7.             KEY-MAN INSURANCE.  THE PARTIES AGREE THAT COMPANY SHALL CONTINUE
TO OWN (AND PAY FOR) LIFE INSURANCE ON EMPLOYEE’S LIFE IN THE AMOUNT OF ONE
MILLION DOLLARS ($1,000,000).  EMPLOYEE AGREES THAT HE SHALL, AT COMPANY’S
REQUEST, SUBMIT TO SUCH MEDICAL EXAMINATIONS, SUPPLY SUCH INFORMATION, AND
EXECUTE SUCH DOCUMENTS AS MAY BE REQUESTED BY THE INSURING COMPANY OR
COMPANIES.  IT IS AGREED AND UNDERSTOOD THAT IF EMPLOYEE DIES DURING THE TERM OF
THIS CONTRACT, THE FULL AMOUNT OF THE PROCEEDS PAYABLE UNDER ANY SUCH POLICY
WILL BE RECEIVABLE SOLELY BY COMPANY.


 


8.             TERMINATION OF EMPLOYMENT.


 

A.             BY COMPANY.

 

(1)           DATE OF TERMINATION.  COMPANY MAY AT ANY TIME TERMINATE THIS
CONTRACT, IN WHICH EVENT EMPLOYEE SHALL LEAVE THE PREMISES ON SUCH DATE (THE
“DATE OF TERMINATION”) AS IS SPECIFIED BY COMPANY IN THE NOTICE OF TERMINATION
(WHICH DATE CAN BE AS EARLY AS THE DATE OF SUCH NOTICE).

 

(2)           FOR CAUSE.  IF SUCH TERMINATION IS “FOR CAUSE,” COMPANY WILL HAVE
NO OBLIGATION TO PAY TO EMPLOYEE ANY COMPENSATION OR FRINGE

 

3

--------------------------------------------------------------------------------


 

BENEFITS FOLLOWING THE DATE OF TERMINATION (UNLESS OTHERWISE REQUIRED UNDER
APPLICABLE LAW).  FOR PURPOSES OF THE PRECEDING SENTENCE, THE PHRASE “FOR CAUSE”
WILL BE DEEMED TO MEAN:

 

(A)           ABSENCE FROM COMPANY’S OFFICES, PHYSICAL OR MENTAL ILLNESS, OR ANY
OTHER REASON, FOR ANY SUCCESSIVE PERIOD OF FORTY-FIVE (45) DAYS, OR FOR A TOTAL
PERIOD OF NINETY (90) DAYS IN ANY ONE OF COMPANY’S FISCAL YEARS (EXCEPT THAT ANY
VACATION PERIODS, TRAVEL ON COMPANY BUSINESS, OR LEAVES OF ABSENCE SPECIFICALLY
GRANTED BY COMPANY’S BOARD OF DIRECTORS SHALL NOT BE CONSIDERED AS PERIODS OF
ABSENCE FROM EMPLOYMENT).  PROVIDED, HOWEVER, NOTWITHSTANDING WHAT HAS JUST BEEN
STATED, IN NO EVENT MAY ANY SUCH ABSENCE CONSTITUTE “FOR CAUSE” IF THIS WOULD
CONFLICT WITH ANY STATE OR FEDERAL LAW IN EFFECT AT THE TIME;

 

(B)           EMPLOYEE’S COMMISSION OF AN ACT OF GROSS NEGLIGENCE IN THE
PERFORMANCE OF HIS DUTIES OR OBLIGATIONS HEREUNDER;

 

(C)           EMPLOYEE’S COMMISSION OF ANY ACT OF FRAUD, MALFEASANCE,
DISLOYALTY, OR BREACH OF TRUST AGAINST THE COMPANY, OR EMPLOYEE FAILS TO OBSERVE
ANY COVENANT REFERENCED IN PARAGRAPH 9 BELOW OR CONTAINED IN EXHIBITS “B” OR “C”
HERETO;

 

(D)           EMPLOYEE’S REFUSAL, OR SUBSTANTIAL INABILITY, TO PERFORM THE
DUTIES ASSIGNED IN GOOD FAITH TO HIM PURSUANT TO PARAGRAPH 3 HEREOF;

 

(E)           EMPLOYEE DIES OR GIVES AFFIRMATIVE INDICATION, IN THE OPINION OF A
MAJORITY OF COMPANY’S BOARD OF DIRECTORS, THAT HE NO LONGER INTENDS TO ABIDE BY
THE TERMS OF THIS CONTRACT; OR

 

(F)            EMPLOYEE IS GUILTY OF ACTS OF MORAL TURPITUDE OR DISHONESTY IN
COMPANY’S AFFAIRS, GROSS INSUBORDINATION OR THE EQUIVALENT, OR EMPLOYEE
VIOLATES, OR FAILS TO COMPLY WITH, ANY OF THE PROVISIONS OF THIS CONTRACT.

 

(3)           NOT FOR CAUSE.  IF SUCH TERMINATION IS BASED ON ANY REASON OTHER
THAN “FOR CAUSE,” COMPANY SHALL BE OBLIGATED TO PAY TO EMPLOYEE HIS BASE SALARY
DURING THE REMAINDER OF THE TERM OF THIS CONTRACT (ON A MONTHLY BASIS AT THE
SAME RATE AS PAYABLE IMMEDIATELY BEFORE THE DATE OF TERMINATION).  IN ADDITION,
NO LATER THAN MARCH 15 FOLLOWING THE CALENDAR YEAR DURING WHICH OCCURRED THE
EVENT TRIGGERING SUCH DATE OF TERMINATION, COMPANY SHALL PAY TO EMPLOYEE HIS
PROPORTIONATE SHARE OF THE SPECIAL

 

4

--------------------------------------------------------------------------------


 

PERFORMANCE BONUS REFERRED TO IN PARAGRAPH 4.B. ABOVE.  FOR THIS PURPOSE,
EMPLOYEE’S “PROPORTIONATE SHARE” WILL BE A FRACTION THE NUMERATOR OF WHICH IS
THE NUMBER OF DAYS IN SUCH CALENDAR YEAR ENDING WITH SUCH DATE OF TERMINATION
AND THE DENOMINATOR OF WHICH IS THE TOTAL NUMBER OF DAYS IN SUCH CALENDAR YEAR.

 

(A)           INCLUDED WITHIN THE DEFINITION OF A TERMINATION OF EMPLOYEE OTHER
THAN “FOR CAUSE” WILL BE A “CHANGE IN CONTROL OF COMPANY.”  FOR PURPOSES OF THIS
CONTRACT, THE TERM “CHANGE IN OWNERSHIP OR CONTROL OF COMPANY” IS DEFINED IN
EXHIBIT “A” ATTACHED HERETO.

 

(B)           IF, AT THE TIME OF TERMINATION, COMPANY WAS PROVIDING AN
AUTOMOBILE TO EMPLOYEE UNDER PARAGRAPH 5.C. ABOVE, THEN, FOR A CONSIDERATION OF
TEN DOLLARS ($10.00) CASH PAID BY EMPLOYEE TO COMPANY, THE FOLLOWING SHALL
APPLY:  (I) IF COMPANY OWNED THE AUTOMOBILE, COMPANY SHALL TRANSFER THE TITLE
(FREE AND CLEAR OF ANY LIENS OR OTHER ENCUMBRANCES) TO EMPLOYEE (ALONG WITH ANY
INSURANCE COVERAGE [IF ASSIGNABLE]); AND (II) IF COMPANY WAS LEASING SUCH
AUTOMOBILE, COMPANY SHALL ASSIGN TO EMPLOYEE ALL OF ITS RIGHT, TITLE, AND
INTEREST IN AND TO SUCH LEASE.  SUCH TRANSFER OR ASSIGNMENT SHALL BE COMPLETED
BY THE COMPANY NOT LATER THAN TWO AND ONE-HALF (2 ½) MONTHS AFTER THE END OF THE
CALENDAR YEAR IN WHICH THE DATE OF TERMINATION OCCURS.  EMPLOYEE ACKNOWLEDGES
THAT THE DIFFERENCE IN THE FAIR MARKET VALUE OF THE AUTOMOBILE ON THE DATE OF
TRANSFER OVER THE CONSIDERATION PAID BY THE EMPLOYEE SHALL BE TAXABLE TO
EMPLOYEE AS COMPENSATION INCOME AND BE SUBJECT TO EMPLOYMENT TAX WITHHOLDING
REQUIREMENTS.

 

(C)           SEC. 416(I) OF THE CODE DEFINES “KEY EMPLOYEE” AS MEANING AN
EMPLOYEE WHO, AT ANY TIME DURING THE YEAR, IS: (I) AN OFFICER HAVING AN ANNUAL
COMPENSATION GREATER THAN $130,000 (AS, FROM TIME TO TIME, INDEXED); (II) A FIVE
PERCENT OWNER OF THE EMPLOYER; OR (III) A ONE PERCENT OWNER OF THE EMPLOYER
HAVING AN ANNUAL COMPENSATION FROM THE EMPLOYER OF MORE THAN $150,000.  SEC.
409A OF THE CODE PROVIDES THAT DEFERRED COMPENSATION BENEFITS PAYABLE AS A
RESULT OF TERMINATION OF EMPLOYMENT CANNOT BE MADE TO “KEY EMPLOYEES” OF
PUBLICLY-TRADED CORPORATIONS OR THEIR SUBSIDIARIES PRIOR TO THE DATE THAT IS SIX
(6) MONTHS AFTER THE EMPLOYEE’S SEPARATION FROM SERVICE.  ACCORDINGLY,
NOTWITHSTANDING WHAT IS OTHERWISE STATED IN THIS SUBPARAGRAPH (3), IN THE EVENT
ANY OF SUCH PAYMENTS ARE TO BE MADE AS A RESULT OF EMPLOYEE’S

 

5

--------------------------------------------------------------------------------


 

TERMINATION OF EMPLOYMENT AT A TIME WHEN EMPLOYEE IS A “KEY EMPLOYEE” (AS
DEFINED ABOVE) OF COMPANY, THEN THE AMOUNT SO OWING SHALL ACCRUE BUT SHALL NOT
BE PHYSICALLY PAID UNTIL AT LEAST SIX (6) MONTHS FOLLOWING EMPLOYEE’S SEPARATION
FROM SERVICE (BUT ONLY TO THE EXTENT REQUIRED UNDER SEC. 409A OF THE CODE AND
AUTHORITATIVE GUIDANCE THEREUNDER).

 

(D)           NOTWITHSTANDING WHAT IS STATED IN THIS SUBPARAGRAPH (3), IN THE
EVENT THAT ANY OF SUCH PAYMENTS UNDER THIS SUBPARAGRAPH (3) ARE SUBJECT TO SEC.
409A OF THE CODE, THE PAYMENT OF SUCH AMOUNTS WILL BE MODIFIED IN ORDER TO BE
EXEMPT FROM SEC. 409A (TO THE EXTENT POSSIBLE).  THE PARTIES UNDERSTAND AND
AGREE THAT THIS CONTRACT WILL BE AMENDED AS NEEDED IN ORDER TO SPECIFY THE
PARTICULAR PAYMENT’S REQUIREMENTS AND LIMITATIONS AS MODIFIED.  FOR EXAMPLE, IN
THE EVENT THAT, AT THE TIME OF EMPLOYEE’S TERMINATION OF EMPLOYMENT, HE IS
DEEMED TO BE A “KEY EMPLOYEE” (SEE SUBPARAGRAPH “(3)(C)” ABOVE), THEN THE FULL
AMOUNT OF DEFERRED COMPENSATION WHICH COULD NOT BE PAID DURING THE FIRST SIX
(6) MONTHS FOLLOWING THE DATE OF TERMINATION SHALL BE PAID IN THE SEVENTH (7TH)
MONTH FOLLOWING THE DATE OF TERMINATION.  HOWEVER, IN THE EVENT OF ANY SUCH
MODIFICATION AND/OR AMENDMENT WHICH HAS THE EFFECT OF REDUCING THE ECONOMIC
BENEFIT RECEIVABLE BY EMPLOYEE UNDER THIS CONTRACT, COMPANY SHALL PAY TO
EMPLOYEE A REIMBURSEMENT AMOUNT WHICH WILL HAVE THE EFFECT OF OFFSETTING (ON AN
AFTER-TAX BASIS) THE AMOUNT OF SUCH ECONOMIC BENEFIT LOST.

 

(E)           EMPLOYEE SHALL NOT BE REQUIRED TO MITIGATE THE AMOUNT OF ANY
PAYMENT PROVIDED FOR IN THIS SUBPARAGRAPH (3) BY SEEKING OTHER EMPLOYMENT OR
OTHERWISE, NOR SHALL THE AMOUNT OF ANY PAYMENT PROVIDED FOR IN THIS
SUBPARAGRAPH (3) BE REDUCED BY ANY COMPENSATION EARNED BY EMPLOYEE AS THE RESULT
OF SELF-EMPLOYMENT OR EMPLOYMENT BY ANOTHER EMPLOYER.

 

B.             BY EMPLOYEE.  IF SUCH TERMINATION IS CAUSED BY EMPLOYEE FOR ANY
REASON, COMPANY WILL HAVE NO OBLIGATION TO PAY TO EMPLOYEE ANY COMPENSATION OR
FRINGE BENEFITS FOLLOWING THE DATE OF TERMINATION (UNLESS OTHERWISE REQUIRED
UNDER APPLICABLE LAW).

 


9.             DISCLOSURE OF CONFIDENTIAL INFORMATION; COVENANT NOT TO COMPETE.
COMPANY POSSESSES SECRET AND CONFIDENTIAL EQUIPMENT, TECHNIQUES, PROCESSES,
PROCEDURES, TECHNICAL DATA AND INFORMATION, AND CUSTOMER LISTS USED OR INTENDED
FOR UTILIZATION IN ITS OPERATIONS OF WHICH EMPLOYEE HAS OBTAINED OR MAY OBTAIN
KNOWLEDGE, AND COMPANY WOULD SUFFER SERIOUS HARM IF THIS CONFIDENTIAL
INFORMATION WERE DISCLOSED OR IF EMPLOYEE USED THIS INFORMATION TO COMPETE
AGAINST COMPANY.  FURTHER, EMPLOYEE IN THE


 


6

--------------------------------------------------------------------------------



 


PERFORMANCE OF SERVICES HEREUNDER MAY DEVELOP OR CONCEIVE NEW AND ADDITIONAL
INVENTIONS AND IMPROVEMENTS WITH RESPECT TO SUCH MATTERS.  ACCORDINGLY, EMPLOYEE
HEREBY AGREES THAT SIMULTANEOUSLY WITH THE EXECUTION OF THIS CONTRACT HE SHALL
EXECUTE AND DELIVER TO COMPANY, AND THEREAFTER ABIDE BY, THE TERMS OF A
“CONFIDENTIALITY AGREEMENT AND COVENANT NOT TO COMPETE” AND “DISCLOSURE AND
INVENTION AGREEMENT,” COPIES OF EACH OF WHICH ARE ATTACHED HERETO AS EXHIBITS
“B” AND “C” AND INCORPORATED HEREIN BY REFERENCE.


 


10.          REMEDIES.  EMPLOYEE AGREES THAT IN THE EVENT OF HIS BREACH OF HIS
COVENANTS AND AGREEMENTS CONTAINED OR REFERENCED IN THIS CONTRACT, COMPANY SHALL
BE ENTITLED TO OBTAIN INJUNCTIVE OR SIMILAR RELIEF FROM A COURT OF COMPETENT
JURISDICTION.  THE COVENANTS CONTAINED IN EXHIBITS “B” AND “C” HEREOF SHALL BE
CONSTRUED AS AGREEMENTS INDEPENDENT OF ANY OTHER AGREEMENTS BETWEEN COMPANY AND
EMPLOYEE, AND THE EXISTENCE OF ANY CLAIM OR CAUSE OF ACTION OF EMPLOYEE AGAINST
COMPANY, WHETHER PREDICATED ON THIS CONTRACT OR OTHERWISE, SHALL NOT CONSTITUTE
A DEFENSE TO THE ENFORCEMENT BY COMPANY OF THOSE COVENANTS AND AGREEMENTS. 
COMPANY SHALL BE ENTITLED TO REASONABLE ATTORNEYS’ FEES AND RELATED LEGAL COSTS
IN THE EVENT OF A BREACH, OR ATTEMPTED BREACH, OF SUCH COVENANTS BY EMPLOYEE. 
THE REMEDIES OF COMPANY AND EMPLOYEE UNDER THIS CONTRACT ARE CUMULATIVE AND WILL
NOT EXCLUDE ANY OTHER REMEDIES TO WHICH ANY PARTY MAY BE ENTITLED HEREUNDER,
INCLUDING A RIGHT OF OFFSET, WHETHER AT LAW OR IN EQUITY.


 


11.          NOTICES.  ALL NOTICES ALLOWED OR REQUIRED TO BE GIVEN HEREUNDER
MUST BE IN WRITING AND DISPATCHED BY UNITED STATES CERTIFIED MAIL, RETURN
RECEIPT REQUESTED, TO THE ADDRESS OF THE PARTY ENTITLED TO SUCH NOTICE SHOWN AT
THE END OF THIS CONTRACT.  EITHER PARTY HERETO MAY CHANGE THE ADDRESS TO WHICH
ANY SUCH NOTICE IS TO BE ADDRESSED BY GIVING NOTICE IN WRITING TO THE OTHER
PARTY OF SUCH CHANGE.  ANY TIME LIMITATION PROVIDED FOR IN THIS CONTRACT SHALL
COMMENCE WITH THE DATE THAT THE PARTY ACTUALLY RECEIVES SUCH WRITTEN NOTICE, AND
THE DATE OR POSTMARK OF ANY RETURN RECEIPT INDICATING THE DATE OF DELIVERY OF
SUCH NOTICE TO THE ADDRESSEE SHALL BE CONCLUSIVE EVIDENCE OF SUCH RECEIPT.  IN
ADDITION TO THE PARTIES HERETO, COPIES OF ALL NOTICES SHOULD BE SENT TO:


 

Mr. William J. Barrett

c/o Barrett-Gardner Associates, Inc.

636 River Road

P. O. Box 6199

Fair Haven, New Jersey  07704

 

Haynes and Boone, LLP

201 Main Street, Suite 2200

Fort Worth, Texas  76102

Attn:  Rice M. Tilley, Jr., Esq.

 


12.          ASSIGNMENT.  NEITHER EMPLOYEE NOR ANYONE CLAIMING UNDER HIM MAY
COMMUTE, ENCUMBER, OR DISPOSE OF THE RIGHT TO RECEIVE BENEFITS HEREUNDER.  SUCH
RIGHT TO


 


7

--------------------------------------------------------------------------------



 


RECEIVE BENEFITS HEREUNDER IS EXPRESSLY DECLARED TO BE NON-ASSIGNABLE AND
NON-TRANSFERABLE BY EMPLOYEE, AND IN THE EVENT OF ANY ATTEMPTED ASSIGNMENT OR
TRANSFER, COMPANY SHALL HAVE NO FURTHER LIABILITY HEREUNDER; PROVIDED, HOWEVER,
THE FOREGOING SHALL NOT APPLY TO ASSIGNMENTS BY OPERATION OF LAW, SUCH AS TO A
GUARDIAN OR TO AN EXECUTOR OF EMPLOYEE’S ESTATE.


 


13.          WAIVER.  THE WAIVER BY COMPANY OF EMPLOYEE’S BREACH OF ANY
PROVISION HEREOF SHALL NOT OPERATE OR BE CONSTRUED AS A WAIVER OF ANY SUBSEQUENT
BREACH BY EMPLOYEE.


 


14.          BINDING EFFECT.  THIS CONTRACT SHALL BE BINDING UPON THE PARTIES
HERETO AND THEIR HEIRS, SUCCESSORS, EXECUTORS, ADMINISTRATORS, PERSONAL
REPRESENTATIVES, AND (EXCEPT AS PROVIDED IN PARAGRAPH 12) ASSIGNS.


 


15.          SURVIVAL OF PROVISIONS.  ALL PROVISIONS OF THIS CONTRACT, INCLUDING
ALL REPRESENTATIONS, WARRANTIES, COVENANTS, AND AGREEMENTS CONTAINED OR
REFERENCED HEREIN, WILL SURVIVE THE EXECUTION AND DELIVERY HEREOF AND ANY
INVESTIGATION OF THE PARTIES WITH RESPECT THERETO.  THE PROVISIONS OF
PARAGRAPHS 9 AND 10, AND EXHIBITS “B” AND “C” WILL SURVIVE THE TERMINATION OR
AMENDMENT OF THIS CONTRACT.


 


16.          VALIDITY.  IF ANY PROVISION OF THIS CONTRACT IS HELD BY A COURT OF
LAW TO BE ILLEGAL OR UNENFORCEABLE, THE REMAINING PROVISIONS OF THE CONTRACT
WILL REMAIN IN FULL FORCE AND EFFECT.  IN LIEU OF SUCH ILLEGAL OR UNENFORCEABLE
PROVISION, THERE SHALL BE ADDED AUTOMATICALLY AS A PART OF THIS CONTRACT A
PROVISION AS SIMILAR IN TERMS TO SUCH ILLEGAL OR UNENFORCEABLE PROVISION AS MAY
BE POSSIBLE AND BE LEGAL AND ENFORCEABLE.


 


17.          AMENDMENTS.  THIS CONTRACT MAY BE AMENDED AT ANY TIME AND FROM TIME
TO TIME IN WHOLE OR IN PART BY AN INSTRUMENT IN WRITING SETTING FORTH THE
PARTICULARS OF SUCH AMENDMENT AND DULY EXECUTED BY COMPANY AND EMPLOYEE.


 


18.          DUPLICATE ORIGINALS.  THIS CONTRACT HAS BEEN EXECUTED IN DUPLICATE
ORIGINALS, EACH OF WHICH FOR ALL PURPOSES IS TO BE DEEMED AN ORIGINAL, AND ALL
OF WHICH CONSTITUTE, COLLECTIVELY, ONE AGREEMENT; BUT IN MAKING PROOF OF THIS
CONTRACT, IT WILL NOT BE NECESSARY TO PRODUCE OR ACCOUNT FOR MORE THAN ONE SUCH
DUPLICATE.


 


19.          CAPTIONS.  THE CAPTIONS OR SECTION HEADINGS OF THIS CONTRACT ARE
PROVIDED FOR CONVENIENCE AND SHALL NOT LIMIT OR AFFECT THE INTERPRETATION OF
THIS CONTRACT.


 


20.          GOVERNING LAW.  THIS AGREEMENT HAS BEEN MADE IN, AND ITS VALIDITY,
INTERPRETATION, CONSTRUCTION, AND PERFORMANCE SHALL BE GOVERNED BY AND BE IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS, WITHOUT REFERENCE TO ITS LAWS
GOVERNING CONFLICTS OF LAW.  EACH PARTY HEREBY IRREVOCABLY AGREES THAT ANY LEGAL
ACTION OR PROCEEDINGS WITH RESPECT TO THIS AGREEMENT MAY BE BROUGHT IN THE
COURTS OF THE STATE OF TEXAS, OR IN ANY UNITED STATES DISTRICT COURT OF TEXAS,
AND, BY ITS EXECUTION AND DELIVERY OF THIS


 


8

--------------------------------------------------------------------------------



 


AGREEMENT, EACH PARTY HEREBY IRREVOCABLY SUBMITS TO EACH SUCH JURISDICTION AND
HEREBY IRREVOCABLY WAIVES ANY AND ALL OBJECTIONS WHICH IT MAY HAVE AS TO VENUE
IN ANY OF THE ABOVE COURTS.  EACH PARTY FURTHER CONSENTS AND AGREES THAT ANY
PROCESS OR NOTICE OF MOTION OR OTHER APPLICATION TO EITHER OF SAID COURTS OR ANY
JUDGE THEREOF, OR ANY NOTICE IN CONNECTION WITH ANY PROCEEDINGS HEREUNDER, MAY
BE SERVED INSIDE OR OUTSIDE THE STATE OF TEXAS BY REGISTERED OR CERTIFIED MAIL,
RETURN RECEIPT REQUESTED, POSTAGE PREPAID, AND BE EFFECTIVE AS OF THE RECEIPT
THEREOF, OR IN SUCH OTHER MANNER AS MAY BE PERMISSIBLE UNDER THE RULES OF SAID
COURTS.


 


21.          COMPLETE UNDERSTANDING.  THIS CONTRACT CONSTITUTES THE COMPLETE
UNDERSTANDING BETWEEN THE PARTIES HERETO, EXCEPT AS OTHERWISE EXPRESSLY PROVIDED
OR REFERENCED HEREIN, WITH RESPECT TO THE EMPLOYMENT OF EMPLOYEE.  THIS CONTRACT
SUPERSEDES ALL PRIOR AGREEMENTS AND UNDERSTANDINGS BETWEEN THE PARTIES WITH
RESPECT TO THE SUBJECT MATTER HEREOF.


 


IN WITNESS WHEREOF, THE PARTIES HAVE EXECUTED THIS CONTRACT TO BE EFFECTIVE
SEPTEMBER 11, 2008.

 

COMPANY:

EMPLOYEE:

 

 

TGC Industries

 

 

 

 

 

By:

/s/ William J. Barrett

 

/s/ Wayne A. Whitener

 

William J. Barrett, Director

Wayne A. Whitener

 

 

49 Sunrise Circle

 

Date:  September 11, 2008

Pottsboro, Texas  75076

 

 

 

Date:  September 11, 2008

 

9

--------------------------------------------------------------------------------


 

Exhibit “A”

to

Employment Contract

 

I.              Change in the ownership of a corporation.

 

(A)          In general.  A change in the ownership of a corporation occurs on
the date that any one person, or more than one person acting as a group,
acquires ownership of stock of the corporation that, together with stock held by
such person or group, constitutes more than 50 percent of the total fair market
value or total voting power of the stock of such corporation.  However, if any
one person, or more than one person acting as a group, is considered to own more
than 50 percent of the total fair market value or total voting power of the
stock of a corporation, the acquisition of additional stock by the same person
or persons is not considered to cause a change in the ownership of the
corporation (or to cause a change in the effective control of the
corporation).    An increase in the percentage of stock owned by any one person,
or persons acting as a group, as a result of a transaction in which the
corporation acquires its stock in exchange for property will be treated as an
acquisition of stock.  This applies only when there is a transfer of stock of a
corporation (or issuance of stock of a corporation) and stock in such
corporation remains outstanding after the transaction.

 

(B)           Persons acting as a group.  Persons will not be considered to be
acting as a group solely because they purchase or own stock of the same
corporation at the same time, or as a result of the same public offering. 
However, persons will be considered to be acting as a group if they are owners
of a corporation that enters into a merger, consolidation, purchase, or
acquisition of stock, or similar business transaction with the corporation.  If
a person, including an entity, owns stock in both corporations that enter into a
merger, consolidation, purchase, or acquisition of stock, or similar
transaction, such shareholder is considered to be acting as a group with other
shareholders in a corporation prior to the transaction giving rise to the change
and not with respect to the ownership interest in the other corporation.

 

II.            Change in the effective control of a corporation.

 

(A)          In general.  Notwithstanding that a corporation has not undergone a
change in ownership, (see above), a change in the effective control of a
corporation occurs only on the date that either –

 

(1)           Any one person, or more than one person acting as a group,
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or persons) ownership of stock of the
corporation possessing 35 percent or more of the total voting power of the stock
of such corporation; or

 

(2)           A majority of members of the corporation’s board of directors is
replaced during any 12-month period by directors whose appointment or election
is not endorsed

 

A-1

--------------------------------------------------------------------------------


 

by a majority of the members of the corporation’s board of directors prior to
the election, provided that for purposes of this paragraph  the term corporation
refers solely to the relevant corporation for which no other corporation is a
majority shareholder for purposes of that paragraph (for example, if Corporation
A is a publicly held corporation with no majority shareholder, and Corporation A
is the majority shareholder of Corporation B, which is the majority shareholder
of Corporation C, the term corporation for purposes of this paragraph would
refer solely to Corporation A).

 

(B)           Multiple change in control events.  A change in effective control
also may occur in any transaction in which either of the two corporations
involved in the transaction has a change in control event.  Thus, for example,
assume Corporation P transfers more than 40 percent of the total gross fair
market value of its assets to Corporation O in exchange for 35 percent of O’s
stock.  P has undergone a change in ownership of a substantial portion of its
asset, and O has a change in effective control.

 

(C)           Acquisition of additional control.  If any one person, or more
than one person acting as a group, is considered to effectively control a
corporation, the acquisition of additional control of the corporation by the
same person or persons is not considered to cause a change in the effective
control of the corporation (or to cause a change in the ownership of the
corporation).

 

(D)          Persons acting as a group.  Persons will not be considered to be
acting as a group solely because they purchase or own stock of the same
corporation at the same time, or as a result of the same public offering. 
However, persons will be considered to be acting as a group if they are owners
of a corporation that enters into a merger, consolidation, purchase, or
acquisition of stock, or similar business transaction with the corporation.  If
a person, including an entity, owns stock in both corporations that enter into a
merger, consolidation, purchase, or acquisition of stock, or similar
transaction, such shareholder is considered to be acting as a group with other
shareholders in a corporation only with respect to the ownership in that
corporation prior to the transaction giving rise to the change and not with
respect to the ownership interest in the other corporation.

 

III.           Change in the ownership of a substantial portion of a
corporation’s assets.

 

(A)          In general.  Change in the ownership of a substantial portion of a
corporation’s assets.  A change in the ownership of a substantial portion of a
corporation’s assets occurs on the date that any one person, or more than one
person acting as a group, acquires (or has acquired during the 12-month period
ending on the date of the most recent acquisition by such person or person)
assets from the corporation that have a total gross fair market value equal to
or more than 40 percent of the total gross fair market value of all of the
assets of the corporation immediately prior to such acquisition or
acquisitions.  For this purpose, gross fair market value means the value of the
assets of the corporation, or the value of the assets being disposed of,
determined without regard to any liabilities associated with such assets.

 

A-2

--------------------------------------------------------------------------------


 

(B)           Transfers to a related person.

 

(1)           There is no change in control event when there is a transfer to an
entity that is controlled by the shareholders of the transferring corporation
immediately after the transfer.  A transfer of assets by a corporation is not
treated as a change in the ownership of such assets if the assets are
transferred to –

 

(i)            A shareholder of the corporation (immediately before the asset
transfer) in exchange for or with respect to its stock;

 

(ii)           An entity, 50 percent or more of the total value or voting power
of which is owned, directly or indirectly, by the corporation;

 

(iii)          A person, or more than one person acting as a group, that owns,
directly or indirectly, 50 percent or more of the total value or voting power of
all the outstanding stock of the corporation; or

 

(iv)          An entity, at least 50 percent of the total value or voting power
of which is owned, directly or indirectly, by a person described in “(iii)”
immediately preceding.

 

(2)           A person’s status is determined immediately after the transfer of
the assets.  For example, a transfer to a corporation in which the transferor
corporation has no ownership interest before the transaction, but which is a
majority-owned subsidiary of the transferor corporation after the transaction is
not treated as a change in the ownership of the assets of the transferor
corporation.

 

(C)           Persons acting as a group.  Persons will not be considered to be
acting as a group solely because they purchase assets of the same corporation at
the same time.  However, persons will be considered to be acting as a group if
they are owners of a corporation that enters into a merger, consolidation,
purchase, or acquisition of assets, or similar business transaction with the
corporation.  If a person, including an entity shareholder, owns stock in both
corporations that enter into a merger, consolidation, purchase, or acquisition
of assets, or similar transaction, such shareholder is considered to be acting
as a group with other shareholders in a corporation only to the extent of the
ownership in that corporation prior to the transaction giving rise to the change
and not with respect to the ownership interest in the other corporation.

 

A-3

--------------------------------------------------------------------------------


 

Exhibit “B”

to

Employment Contract

 

Confidentiality Agreement and

Covenant Not To Compete

 

Wayne A. Whitener (hereafter called “Employee”) has entered into an Employment
Contract with TGC Industries, Inc., a Texas corporation (hereafter called
“Company”), which is in the business of providing seismic data acquisition
services primarily to onshore oil and natural gas exploration and production
companies.

 

By signing this Agreement, Employee acknowledges his understanding of the
following:

 

A.            All companies have information, generally not known outside the
company, called “confidential information.” All companies must conduct their
businesses through their employees, and consequently many employees must have
access to confidential information.  At times the employee himself may generate
confidential information as a part of his job;

 

B.            The phrase “confidential information” as used in this Agreement
includes information known as, referred to, or considered to be, trade secrets,
and comprises, without limitation, any technical, economic, financial marketing,
computer program, computer software, computer data (regardless of the medium on
which they are stored), computer source and object programs or codes,  job
operating control language procedures, data entry utility programs, and
miscellaneous utilities, disk record layouts, flow charts, data entry input
forms, operations and installation instructions, report samples, data files,
printouts, or other information about Company or its business which is not
common knowledge among competitors or other companies who might like to possess
such confidential information or might find it useful.  Some examples of
confidential information include customer lists, price lists, details of
training methods, new products or new uses for old products, refining
technology, contracts, and licenses, purchasing, accounting, long-range
planning, financial plans and results, computer programs and operating manuals,
computer source codes, and any other information affecting or relating to the
business of Company, its manner of operation, its plans or processes.  This list
is merely illustrative, and the confidential information covered by this
Agreement is not limited to such illustrations; and

 

C.            Company’s confidential information, including information referred
to as, known as, or considered to be, trade secrets, represents the most
important, valuable, and unique aspect of Company’s business, and it would be
seriously damaged if Employee breached the position of

 

B-1

--------------------------------------------------------------------------------


 

confidential trust in which Company has placed him by disclosing such
confidential information to others or by departing and taking with him the
aforesaid unique information compiled over a period of time for the purpose of
himself competing against Company or disclosing such information to Company’s
competitors, now existing or hereafter formed.

 

Accordingly, in consideration of TEN DOLLARS ($10.00) cash in hand paid to
Employee by Company, the receipt and sufficiency of which are hereby
acknowledged, and Company’s agreement to employ him, Employee agrees as follows
(which will constitute an agreement ancillary to Employee’s Employment Contract
with Company):

 

1.             Confidential information, including information referred to as,
known as, or considered to be, trade secrets, is proprietary to Company. 
Employee agrees to hold such information in strictest confidence, and not to
make use thereof except in performance of duties under the Employment Contract. 
Whether during or after his employment with Company, Employee may not disclose
to others (excepting Company officers or employees having a need to know who
have also signed a written agreement expressly binding themselves not to use or
disclose it) any confidential information originated, known to, or acquired by
Employee while employed by Company.  Employee further agrees during such period
not to remove from the premises any of Company’s records or other written or
tangible materials, including without limitation computer programs and floppy
disks (whether prepared by Employee or others) containing any confidential
information, except as required for Employee to properly perform his duties as
an employee of Company.  Exceptions to these restrictions may be made only by
means of Company’s permission given in writing signed by the Chairman of the
Board of the Company pursuant to an affirmative approval by a majority of
Company’s Board of Directors granting permission to disclose.

 

2.             In the event Employee is terminated “for cause,” (for any reason
other than “Change in Control of Company” as defined in paragraph 8.a.(3) of the
Employment Contract), the “Non-Compete Period” shall be for a period of one
(1) year following the date of termination of employment.  If  Employee’s
termination is based on any reason other than “for cause,” the “Non-Compete
Period” shall be for the period of time during which Company is obligated to pay
to Employee his base salary plus one year.  During the “Non-Compete Period,”
Employee covenants that Employee, either individually or in any capacity,
including without limitation, as an agent, consultant, officer, shareholder, or
employee of any business enterprises or person with which he may become
associated or in which Employee may have a direct or indirect interest, shall
not, directly or indirectly for himself or on behalf of any other person or
business entity, engage in any business venture or other undertaking which is
directly or indirectly competitive with the business or operations of Company
(and/or any of its subsidiaries) as generally conducted at, or prior to, the
cessation of Employee’s employment with Company.  Without limiting the
generality of the foregoing, Employee shall not (i) so compete with Company or
its subsidiaries, (ii) be employed by, (iii) be an affiliate (as defined by
Securities and Exchange Commission Rule 405 under the Securities Act of 1933),
(iv) perform any services for, or (v) have an equity or ownership interest in,
any person, firm, partnership, joint venture, or corporation that so competes,
directly or indirectly, with Company or any of its subsidiaries. 

 

B-2

--------------------------------------------------------------------------------


 

Further, Employee will not solicit for employment or advise or recommend to any
other person that such person employ, or solicit for employment, any employee of
Company or any of its subsidiaries who was an employee at, or prior to, the
cessation of Employee’s employment with Company.  The foregoing covenant not to
compete shall be limited to a territory consisting of those states in which
Company was doing business as of the time of cessation of Employee’s employment
with Company.  If for any reason any court of competent jurisdiction finds these
covenants to be unreasonable in duration or geographic scope, the prohibitions
herein contained shall be restricted to such time and geographic areas as such
court determines to be reasonable and enforceable.  However, the restrictions
stated above will not apply if Company liquidates or if Employee becomes
employed by a company (or its affiliate) which acquires (in a voluntary
transaction) the stock or business assets of Company.

 

3.             Employee understands and agrees that his violation of any of the
provisions of this Agreement will constitute irreparable injury to Company
immediately authorizing it to enjoin Employee or the business enterprise with
which he may have become associated from further violations, in addition to all
other rights and remedies which Company may have under law and equity, including
recovery of damages from Employee and a right of offset.

 

4.             Each party shall be entitled to receive from the other party
reimbursement of attorney’s fees and related legal costs to the extent incurred
in connection with the successful enforcement or defense, as the case may be, of
the terms and conditions hereof.

 

5.             The waiver by Company of Employee’s breach of any provision
hereof shall not operate or be construed as a waiver of any subsequent breach by
Employee.  This Agreement shall be binding upon the parties hereto and their
heirs, successors, executors, administrators, personal representatives, and
assigns.  Employee may not assign to any person his covenants, obligations and
duties hereunder.  All provisions of this Agreement shall survive the
termination or amendment of Employee’s Employment Contract.

 

6.             If any provision of this Agreement is held by a court of law to
be illegal or unenforceable, the remaining provisions of the Agreement shall
remain in full force and effect.  In lieu of such illegal or unenforceable
provision, there shall be added automatically as a part of this Agreement a
provision as similar in terms to such illegal or unenforceable provision as may
be possible and be legal and enforceable.

 

7.             This Agreement has been made in, and its validity,
interpretation, construction, and performance shall be governed by and be in
accordance with, the laws of the State of Texas, without reference to its laws
governing conflicts of law.  Each party hereby irrevocably agrees that any legal
action or proceedings with respect to this Agreement may be brought in the
courts of the State of Texas, or in any United States District Court of Texas,
and, by its execution and delivery of this Agreement, each party hereby
irrevocably submits to each such jurisdiction and hereby irrevocably waives any
and all objections which it may have as to venue in any of the above courts. 
Each party further consents and agrees that any process or notice of motion or
other application to either of said Courts or any judge thereof, or any notice
in connection with

 

B-3

--------------------------------------------------------------------------------


 

any proceedings hereunder, may be served inside or outside the State of Texas by
registered or certified mail, return receipt requested, postage prepaid, and be
effective as of the receipt thereof, or in such other manner as may be
permissible under the rules of said Courts.

 

IN WITNESS WHEREOF, the parties have executed this Agreement to be effective
September 11, 2008.

 

 

 

/s/ Wayne A. Whitener

 

Wayne A. Whitener

 

49 Sunrise Circle

 

Pottsboro, Texas 75076

 

Date:  September 11, 2008

 

 

 

 

ACCEPTED:

 

 

 

TGC INDUSTRIES, INC.

 

 

 

 

 

By:

/s/ William J. Barrett

 

 

 

William J. Barrett, Director

 

 

Date:  September 11, 2008

 

 

B-4

--------------------------------------------------------------------------------


 

Exhibit “C”

to

Employment Contract

 

Disclosure and Invention Agreement

 

Wayne A. Whitener (hereafter called “Employee”) has entered into an Employment
Contract with TGC Industries, Inc., a Texas corporation (hereafter called
“Company”), which is in the business of providing seismic data acquisition
services primarily to onshore oil and natural gas exploration and production
companies.

 

In consideration of TEN DOLLARS ($10.00) paid to Employee by Company, the
receipt and sufficiency of which are hereby acknowledged, and Company’s
agreement to employ him pursuant to an Employment Contract (to which this
Exhibit “C” is attached) between Company and Employee the provisions of which
are herein fully incorporated by reference for all purposes, Employee agrees as
follows:

 

1.             Employee shall communicate to Company promptly and fully all
ideas and the expressions thereof, conceptions, improvements, discoveries,
methods, techniques, processes, adaptations, creations, and inventions (whether
patentable or copyrightable or not) conceived or made by Employee (whether
solely by Employee or jointly with others) (“Ideas”) from the time of entering
Company’s employment until one year after Employee’s employment is terminated
for any reason, or Employee resigns or retires for any reason, (a) which involve
or pertain to, directly or indirectly, the business, assets, activities,
computers or computer programs, or investigations of Company as existed at or
prior to the cessation of Employee’s employment by Company, or (b) which result
from or are suggested by any work which Employee or other Employees or
independent contractors perform for or on behalf of Company, in whole or in
part, as existed at or prior to the cessation of Employee’s employment by
Company.

 

2.             Employee shall assist Company during and subsequent to Employee’s
employment in every proper way (solely at Company’s expense) to obtain patents
and/or copyrights for its own benefit in any or all countries of the world, and
to sign all proper papers, patent applications, assignments, and other documents
necessary for this purpose, it being understood that such Ideas will remain the
sole and exclusive property of Company, and shall not be disclosed to any
person, nor used by Employee, except as expressly permitted herein.

 

3.             Written records of Employee’s Ideas in the form of notebook
records, sketches, drawings or reports, will remain the property of and be
available to Company at all times.

 

4.             Employee represents that Employee has no agreements with or
obligations to others in conflict with the foregoing.

 

5.             Employee understands that this Agreement may not be modified or
released except in writing signed by all members of Company’s Board of
Directors.

 

6.             Employee understands and agrees that his violation of any of the
provisions of

 

C-1

--------------------------------------------------------------------------------


 

this Agreement will constitute irreparable injury to Company immediately
authorizing it to enjoin Employee or the business enterprise with which he may
have become associated from further violations, in addition to all other rights
and remedies which Company may have at law and equity, including recovery of
damages from Employee and a right of offset.  Each party shall be entitled to
recover from the other party reimbursement of attorney’s fees and related legal
costs to the extent incurred in connection with the successful enforcement or
defense, as the case may be, of the terms of conditions hereof.

 

7.             This Agreement shall be binding upon the parties hereto and their
respective heirs, successors, executors, administrators, personal
representatives, and assigns.  Employee may not assign his covenants, duties, or
obligations hereunder to any other person.  The waiver by Company of Employee’s
breach of any provision hereof shall not operate or be construed as a waiver of
any subsequent breach by Employee.

 

8.             If any provision of this Agreement is held by a court of law to
be illegal or unenforceable, the remaining provisions of the Agreement shall
remain in full force and effect.  In lieu of such illegal or unenforceable
provision, there shall be added automatically as a part of this Agreement a
provision as similar in terms to such illegal or unenforceable provision as may
be possible and be legal and enforceable.

 

9.             This Agreement has been made in, and its validity,
interpretation, construction, and performance shall be governed by and be in
accordance with, the laws of the State of Texas, without reference to its laws
governing conflicts of law.  Any dispute or controversy arising under or in
connection with this Agreement, or the breach thereof, shall be settled in
accordance with the arbitration provision in the Employment Contract.

 

IN WITNESS WHEREOF, the parties have executed this Agreement to be effective
September 11, 2008.

 

 

 

/s/ Wayne A. Whitener

 

Wayne A. Whitener

 

49 Sunrise Circle

 

Pottsboro, Texas 75076

 

Date:  September 11, 2008

 

 

 

 

ACCEPTED:

 

 

 

TGC INDUSTRIES, INC.

 

 

 

 

 

By:

/s/ William J. Barrett

 

 

 

William J. Barrett, Director

 

 

Date:  September 11, 2008

 

 

C-2

--------------------------------------------------------------------------------